A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/21 has been entered.
 
Claims 16 to 19, 22 to 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Consistent with that noted previously, the range of 1 nm to 999 micron is not supported by the specification.  There is nothing in the specification that teaches, explicitly or implicitly, such a limitation.  Applicants state that this language is “consistent with specific values set forth in the specification” but they do not provide specific support.  The only specific values that the Examiner can find in the specification are on pages 21 and 22 which teaches a diameter of between 400 nm to about 800 nm, and a diameter between 800 nm up to 50 micron.  This is not consistent with a range of from 1 nm to 999 micron.  As such this rejection is maintained.

Claims 17 to 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is also consistent with the rejection made in the previous office action.  Please note that claim 16 requires a silane having more than one aromatic group.  In claim 17 a silane carrying at least one aromatic group includes one such is outside the scope of claim 16.  Claim 18 allows for trialkoxyphenyl silanes which have only one aromatic group.  Applicants’ response states that the claims are believed to be in proper form but in view of the above, the Examiner does not agree.  

Claims 16 to 19, 22 to 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the amended claims the polysiloxane containing matrix is “comprised of” two different silanes.  A polysiloxane is different from a silane such that it is unclear if the matrix is a polysiloxane per se or at least two different silanes.  For prior art purposes the Examiner is interpreting this language as a polysiloxane matrix prepared from at least two different silanes.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16 to 19 and 22 to 30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/046309 (as interpreted by the English language equivalent Okawa et al.) in view of JP 2013/523070 (as interpreted by the English language equivalent Amako et al).
	These are the same references cited in the previous office action.  Applicants’ amendment which now requires a silane having more than one aromatic group has changed this rejection from an anticipation (over Okawa et al.) to an obviousness type rejection.
	Okawa et al. teach a curable composition that contains a polysiloxane matrix, a dispersing agent, particles and a bridging agent.  As can be seen from paragraph 24 and on, the polysiloxane matrix can be prepared from silanes having at least one aromatic group and at least one “bridgeable group”, in this case alkenyl.  The structure shown in paragraph 24 generally embraces that requirements of the claimed polysilox-ane matrix but paragraph 26 specifically refers to JP application 2011-151312.  This is the JP 2013-523070 reference corresponding to Amako et al.  Okawa et al. teach that the polysiloxanes used therein are identical to those found in Amako et al.  
	With this in mind, please see paragraph 108 of Amako et al. which shows a siloxane corresponding to one prepared from a silane having more than one aromatic group (the MePh2SiO1/2 unit) and one prepared from a silane having a bridgeable group (the MePhViSiO1/2) unit.  This has a combined total of silane bound aromatic groups (between the Ph and Naph) and bridgeable groups of 1.08 to .32 corresponding to a 77 to 23 ratio.  As such this meets the requirement of the claimed polysiloxane containing matrix.  
	Given the teachings in Okawa et al. that the siloxanes therein are those found in Amako et al., one having ordinary skill in the art would have been motivated to use such 
	With this in mind, note that Example 1 disperses a particle having a particle size of 20 nm in a dispersing agent having a refractive index of 1.5360.  See paragraphs 163 to 165 of Okawa et al.  The dispersing agent (in paragraph 163) possess groups which are organically crosslinkable and aromatic groups and meet the requirement of the claimed dispersing agent.  The SiH containing siloxanes correspond to the bridging agent and the composition contains a catalyst.  This differs from that claimed only in that the polysiloxane having aromatic and vinyl groups in Example 1 does not meet that claimed.   Given the totality of the teachings in Okawa et al., as noted above, it would have been obvious to use a siloxane such as that in paragraph 108 of Amako et al. in this example.
	Since the siloxane in paragraph 108 of Amako et al. has a refractive index of 1.623, when this is used as the polysiloxane matrix in Example 1 of Okawa et al. it will meet the requirement of a polysiloxane matrix having a higher refractive index than the dispersing agent.  Note that the presence of the aryl groups, particularly naphthyl groups, attached to the siloxane backbone will increase the surface tension such that this siloxanes also have a higher surface tension than the polysiloxane in paragraph 163.
	In this manner the skilled artisan would have found the claimed composite material obvious.  Note that the obviousness of using the siloxane of Amako et al. applies to all of the working examples and is not limited to Example 1.
	For claims 17 to 19, these limitations are addressed supra.

	For claims 23 and 24 again see Table 1 and the siloxanes used in the working examples.
	For claim 25 again see Table 1.
	For claim 26 note that vinyl groups meet this requirement.
	For claim 27, see the dispersing agent in claim 27 which vinyl and methoxy groups, both of which are thermally crosslinkable, and phenyl groups.
	For claim 28 note Table 1 which shows a cured composition.
	For claims 29 and 30 note that method steps are met by the working examples noted above as well as the totality of the teachings in Okawa et al.

Applicants’ traversal has been considered but is not persuasive in view of this new ground of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.


Mgm
3/23/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765